                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

EMILY ORSAK and JULIE CHATAGNIER, on                  Civil Action No. 1:21-cv-722 (TJM/CFH)
behalf of themselves and a class of all others
similarly situated,                                   COMPLAINT and
                                 Plaintiffs,          DEMAND FOR JURY TRIAL
v.

BEECH-NUT NUTRITION COMPANY,

                                  Defendant.



       Plaintiffs Emily Orsak and Julie Chatagnier (collectively, “Plaintiffs”) individually and on

behalf of themselves and all others similarly situated, bring this class action lawsuit against

Defendant Beech-Nut Nutrition Company (“Beech-Nut” or “Defendant”) based upon personal

knowledge as to themselves, the investigation of their counsel, and on information and belief as to

all other matters.

                                       INTRODUCTION

       1.      On February 4, 2021, the United States House of Representatives Subcommittee on

Economic and Consumer Policy, Committee on Oversight and Reform (“Subcommittee”)

published a report revealing that baby foods manufactured by some of the largest baby food

manufacturers in the United States, including Defendant, are “tainted with significant levels of

toxic heavy metals, including arsenic, lead, cadmium, and mercury” (the “Heavy Metals”). 1




1
 Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,
U.S. House of Representatives, Baby Foods Are Tainted with Dangerous Levels of Arsenic,
Lead, Cadmium, and Mercury (hereinafter referred to as “Subcommittee Report”) (February 4,
2021) at 2 (available at:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf) (last accessed May 20, 2021).
                                                1
       2.      The Food and Drug Administration (“FDA”) and the World Health Organization

(“WHO”) have declared these Heavy Metals dangerous to human health, particularly to babies and

children, who are most vulnerable to their neurotoxic effects. 2 Even low levels of exposure can

cause serious and often irreversible damage to brain development. 3

       3.      Baby food manufacturers hold a special position of public trust. Consumers believe

that they would not sell products that are unsafe for babies to consume.

       4.      Defendant does not disclose the Heavy Metal content of its Baby Food Products 4

on its labels or in its marketing materials.

       5.      Defendant also failed to warn consumers that the Baby Food Products may contain

potentially dangerous levels of Heavy Metals.

       6.      Defendant markets, advertises, represents, and warrants that the Baby Food

Products it manufactures, distributes, and sells, are safe and suitable for consumption by babies.

       7.      As alleged herein, Defendant’s marketing and advertising of its products is false,

deceptive, and misleading to reasonable consumers because Defendant knows that Heavy Metals

are harmful to babies and yet it sells the Baby Food Products nonetheless. Defendant’s marketing

and advertising of its products is also false, deceptive, and misleading to reasonable consumers

because Defendant failed to warn and disclose material facts regarding the Baby Food Products,

namely, that they were unsafe and unsuitable for babies; that they contained Heavy Metals; the

levels of the Heavy Metals; that internal testing showed that its products contained harmful Heavy

Metals; and that its internal policies permitted the sale of baby foods with harmful Heavy Metals.




2
  Id.
3
   Id.
4
   The term “Baby Food Products” refers to all products manufactured by Defendant that have
been determined to contain Heavy Metals, whether through Defendant’s own documents
submitted to the Subcommittee or through independent testing.
                                                 2
       8.     No reasonable consumer seeing Defendant’s marketing and packaging would

expect the Defendant’s Baby Food Products to contain dangerous levels of Heavy Metals.

Reasonable consumers, like Plaintiffs, would consider the inclusion of Heavy Metals or other

toxins or contaminants a material fact when considering what baby food to purchase.

       9.     Defendant’s manufacture, distribution, and sale of the Baby Food Products were

unlawful, unfair, false, and misleading, and Defendant was unjustly enriched at the expense of

Plaintiffs and members of the proposed Classes, as defined below.

                                             PARTIES

       10.    Plaintiff Emily Orsak is a resident and citizen of the state of Texas. Between June

2020 and April 2021, Plaintiff Orsak purchased baby food manufactured by Defendant Beech-Nut,

including, but not limited to: Beech-Nut Naturals Sweet Potato, Beech-Nut Naturals Apples,

Beech-Nut Naturals Carrots, Beech-Nut Naturals Green Beans, Beech-Nut Naturals Pears, Beech-

Nut Naturals Mango, Beech-Nut Naturals Apple and Blackberries, Beech-Nut Organics Apple,

Raspberries and Avocado, Beech-Nut Naturals Pear and Blueberry, Beech-Nut Naturals Carrots,

Sweet Corn, and Pumpkin, Beech-Nut Naturals Guava, Pear, and Strawberries, Beech-Nut

Naturals Apple, Kiwi, and Spinach, Beech-Nut Naturals Mango, Apple, and Avocado, Beech-Nut

Naturals Peas, Green Beans and Asparagus, Beech-Nut Naturals Beet, Pear, and Pomegranate,

Beech-Nut Organics Pear, Kale, and Cucumber, Beech-Nut Naturals Sweet Corn and Green Beans,

and Beech-Nut Naturals Apple, Pumpkin and Cinnamon. Plaintiff Orsak purchased the baby food

products from H-E-B and Walmart retail stores in Brenham, Texas. If Plaintiff Orsak had known

that Defendant’s baby food products were unsafe and unsuitable for babies and that testing showed

that the products contained toxic Heavy Metals, Plaintiff Orsak would not have purchased the

products or would have paid less for them.

       11.    Plaintiff Julie Chatagnier is a resident and citizen of the state of Louisiana. Between

                                                3
December 2019 and August 2020, Plaintiff Chatagnier purchased baby food products

manufactured by Defendant Beech-Nut including but not limited to Beech-Nut Naturals Banana,

Beech-Nut Naturals Butternut Squash, Beech-Nut Naturals Green Beans, Beech-Nut Apples and

Blueberries, Beech-Nut Garden Vegetables, Beech-Nut Naturals Sweet Corn and Green Beans,

Beech-Nut Naturals Peas, and Green Beans, and Asparagus. Plaintiff Chatagnier purchased the

products from Target retail stores in Covington and Hammond, Louisiana. If Plaintiff Chatagnier

had known that Defendant’s baby food products were unsafe and unsuitable for babies and that

testing showed that its products contained harmful Heavy Metals, Plaintiff Chatagnier would not

have purchased these products or would have paid less for them.

        12.     Defendant Beech-Nut Nutrition Company is incorporated in Delaware and

maintains its principal place of business at 1 Nutritious Pl., Amsterdam, NY 12010. Beech-Nut

sells baby foods under the brand name Beech-Nut. Beech-Nut produces baby foods aimed at

infants 4+ months up to 12+ months and includes a variety of cereals, jars, and pouches for these

age groups. At all relevant times, Beech-Nut has conducted business and derived substantial

revenue from its manufacturing, advertising, distributing, selling, and marketing of its products

within this judicial District.

                                 JURISDICTION AND VENUE

        13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

there are more than 100 Class members; the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs; and at least one Class member is a citizen of

a state different from one Defendant.

        14.     This Court has personal jurisdiction over Beech-Nut because Beech-Nut is

headquartered in the state of New York, regularly conducts business in this District, and has

extensive contacts with this forum.

                                                 4
       15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant is

headquartered in this District, and Defendant transacts substantial business in this District.

                                   PROCEDURAL HISTORY

       16.     The instant action was originally filed as part of a multi-defendant complaint

against defendants Hain Celestial Group, Inc. (“Hain”), Gerber Products Company (“Gerber”),

Beech-Nut Nutrition Company (“Beech-Nut”), and Plum, PBC (“Plum”) in the Eastern District of

New York, Case No. 2:21-cv-02887-JS-AYS.

       17.     Earlier this month, on June 7, 2021, the Judicial Panel on Multidistrict Litigation

(“JPML”) denied a motion for the centralization of related actions concerning the presence of

heavy metals in baby foods against various defendants.

       18.     After that decision was entered, counsel for Plaintiffs and Beech-Nut discussed the

prospect of severing the claims against Beech-Nut and the corresponding transfer of those claims

to the Northern District of New York, where a critical mass of substantially similar putative class

actions are pending against Beech-Nut.

       19.     To promote judicial economy and preserve resources – and to obviate the need for

Beech-Nut to file motions to sever and transfer – Plaintiffs Orsak and Chatagnier agreed to dismiss

their Eastern District of New York complaint against Beech-Nut and re-file their complaint against

Beech-Nut in this Court.

                                  FACTUAL ALLEGATIONS

A.     The Presence of Heavy Metals in Baby Foods

       20.     Baby food manufacturers are free to set their own internal standards for toxic heavy

metal content of their products. They have set those standards at dangerously high levels and have

often sold foods that exceed even those levels.




                                                  5
       21.     In October 2019, Healthy Babies Bright Futures (“HBBF”), an alliance of nonprofit

organizations, published a report detailing the evaluation of baby food products for the presence

of heavy metals. 5 The HBBF Report found that 95% of the 168 baby foods products tested were

contaminated with one or more toxic heavy metals, including arsenic, lead, cadmium, and/or

mercury (the “Heavy Metals”). 6 All but 9 products contained at least one metal, and 26% of the

baby foods tested contained all four of the Heavy Metals. 7

       22.     The researchers who published the HBBF Report explained the harms these metals

can cause. They explained that arsenic, lead, mercury, and cadmium, four heavy metals found in

the Baby Food Products, are neurotoxins. Exposures to these four heavy metals “diminish quality

of life, reduce academic achievement, and disturb behavior, with profound consequences for the

welfare and productivity of entire societies.” 8 The Heavy Metals “can harm a baby’s developing

brain and nervous system” and cause negative impacts such as “the permanent loss of intellectual

capacity and behavioral problems like attention-deficit hyperactivity disorder (ADHD).” 9 Even

trace amounts of these heavy metals can alter the developing brain and erode a child’s IQ. Arsenic

causes potentially irreversible damage, including “cognitive deficits among school-age children

exposed early in life, and neurological problems in adults who were exposed to arsenic-poisoned

milk as infants.” 10 According to the HBBF Report, research continues to confirm that exposure to




5
  Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95
Percent of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including
Arsenic and Lead (Oct. 2019) (“HBBF Report”), available at:
www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (last accessed May 10, 2021).
6
  Id. at 1.
7
  Id.
8
  Id. at 13.
9
  Id. at 6.
10
   Id. at 13
                                                6
food containing arsenic, lead, mercury, and cadmium poses “troubling risks for babies, including

cancer and lifelong deficits in intelligence[.]” 11

        23.     The results of the HBBF Report were consistent with the FDA’s 2017 investigation

which found one or more Heavy Metal in 33 or 39 baby foods tested. 12

        24.     Despite the FDA’s results, the FDA has failed to set enforceable limits or issue

guidance on maximum safe amounts. 13

B.      A Congressional Report Also Found The Presence of Toxic Heavy Metals in Baby
        Food Products

        25.     As a result of the HBBF Report, on November 6, 2019, the U.S. House of

Representatives’ Subcommittee on Economic and Consumer Policy Committee on Oversight and

Reform opened an investigation and requested documents and test results from seven of the largest

baby food manufacturers in the United States. The manufacturers included: (1) Gerber; (2)

Nurture, Inc., which sells Happy Family Organics, including baby food products under the brand

name HappyBABY; (3) Beech-Nut; (4) Hain Celestial Group, Inc., which sells baby food products

under the brand name Earth’s Best Organic; (5) Campbell Soup Company, which sells baby food

products under the brand name Plum Organics; (6) Walmart Inc., which sells baby food products

through its private brand Parent’s Choice; and (7) Sprout Foods, Inc., which sells food under the

name Sprout Organic Food.

        26.     Nurture, Beech-Nut, Hain, and Gerber responded to the Subcommittee’s requests. 14

They produced their internal testing policies, test results for ingredients and/or finished products,




11
   Id. at 1.
12
   Id. at 6.
13
   Id.
14
   Subcommittee Report at 2.
                                                      7
and documentation about what the companies did with ingredients and/or finished products that

exceeded their internal testing limits. 15

        27.     Sprout, Campbell (Plum Organics), and Walmart refused to cooperate with the

government’s investigation, to which the Congressional Subcommittee expressed “great

concern[n] that their lack of cooperation might be obscuring the presence of even higher levels of

toxic heavy metals in their baby food products than their competitors’ products.” 16

        28.     According to internal company documents and test results, and testing conducted

by third-parties, the commercial baby foods manufactured by all seven companies were tainted

with significant levels of Heavy Metals, including arsenic, lead, cadmium, and mercury. 17

       a.      Arsenic

        29.     Arsenic is ranked number one among substances present in the environment that

pose the most significant potential threat to human health, according to the Department of Health

and Human Services’ Agency for Toxic Substances and Disease Registry (“ATSDR”). 18 The

known health risks of arsenic exposure include “respiratory, gastrointestinal, haematological,

hepatic, renal, skin, neurological and immunological effects, as well as damaging effects on the

central nervous system and cognitive development in children.” 19

        30.     Arsenic was present in baby foods made by all responding companies.

                •   Nurture (HappyBABY) sold baby foods after tests showed they contained as
                    much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the products
                    Nurture tested before sale contained over 100 ppb inorganic arsenic. Nurture’s



15
   Id.
16
   Id.
17
   Subcommittee Report at 2.
18
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
19
   Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese
Exposure with Neurodevelopment and Behavioural Disorders in Children: A Systematic Review
and Meta-Analysis (June 1, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23570911/).
                                                 8
                    testing shows that the typical baby food product it sold contained 60 ppb
                    inorganic arsenic.

                •   Hain (Earth’s Best Organic) sold finished baby food products containing as
                    much as 129 ppb inorganic arsenic. Hain typically only tested its ingredients,
                    not finished products. Documents show that Hain used ingredients testing as
                    high as 309 ppb arsenic.

                •   Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                    Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                    arsenic to address product characteristics such as “crumb softness.”

                •   Gerber used high-arsenic ingredients, using 67 batches of rice flour that had
                    tested over 90 ppb inorganic arsenic. 20

        b.      Lead

        31.     Lead is number two on ATSDR’s list of substances present in the environment that

pose the most significant potential threat to human health. 21 Even at low levels, early childhood

lead exposure has a negative impact on school performance and the cognitive effects of early

childhood lead exposure appear to be permanent. 22 Lead is associated with a range of bad health

outcomes, including behavioral problems, decreased cognitive performance, delayed puberty, and

reduced postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young

children.” 23

        32.     Lead was present in baby foods made by all responding companies.

                •   Nurture (HappyBABY) sold finished baby food products that tested as high as
                    641 ppb lead. Almost 20% of the finished baby food products that Nurture
                    tested contained over 10 ppb lead.

                •   Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used many
                    ingredients with high lead content, including 483 that contained over 5 ppb lead,
                    89 that contained over 15 ppb lead, and 57 that contained over 20 ppb lead.


20
   Subcommittee Report at 3.
21
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
22
   Subcommittee Report at 11.
23
   Id.
                                                  9
               •   Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                   lead. Hain used many ingredients with high lead content, including 88 that
                   tested over 20 ppb lead and six that tested over 200 ppb lead.

               •   Gerber used ingredients that tested as high as 48 ppb lead; and used many
                   ingredients containing over 20 ppb lead. 24

       c.      Cadmium

       33.     Cadmium is number seven on ATSDR’s list of substances present in the

environment that pose the most significant potential threat to human health. 25 Cadmium is

associated with decreases in IQ, as well as the development of ADHD. 26

       34.     Cadmium was present in baby foods made by all responding companies.

               •   Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some tested
                   much higher, up to 344.55 ppb cadmium.

               •   Hain (Earth’s Best Organic) used 102 ingredients in its baby food that tested
                   over 20 ppb cadmium. Some tested much higher, up to 260 ppb cadmium.

               •   Sixty-five percent of Nurture (HappyBABY) finished baby food products
                   contained more than 5 ppb cadmium.

               •   Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5 ppb,
                   with some containing up to 87 ppb cadmium. 27

       d.      Mercury

       35.     Mercury is number three on ATSDR’s list of substances present in the environment

that pose the most significant potential threat to human health. 28 Pre-natal mercury exposure has




24
   Id. at 3.
25
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
26
   Subcommittee Report at 12.
27
   Id. at 3-4
28
   Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019)
(online at www.atsdr.cdc.gov/spl/index.html#2019spl).
                                               10
been associated with adverse neurodevelopment and lower estimated IQ. 29 Higher blood mercury

levels in 2- and 3-year-olds were associated with autistic behaviors. 30

       36.     Mercury was detected in baby food of the only responding company that tested for

it.

               •     Nurture (HappyBABY) sold finished baby food products containing as much
                     as 10 ppb mercury.

               •     Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury in
                     baby food.

               •     Gerber rarely tests for mercury in its baby foods. 31

       37.     According to the Subcommittee Report, the levels at which these Heavy Metals are

present in baby food products are “multiples higher than allowed under existing regulations for

other products. For example, the FDA has set the maximum allowable levels in bottled water at

10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb cadmium, and the Environmental Protection

Agency has capped the allowable level of mercury in drinking water at 2 ppb. The test results of

baby foods and their ingredients eclipse those levels: including results up to 91 times the arsenic

level, up to 177 times the lead level, up to 69 times the cadmium level, and up to 5 times the

mercury level.” 32




29
   Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level
Methylmercury Exposure (June 1, 2012) (online at
https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494); Joseph Jacobson et al., Relation of Prenatal
Methylmercury Exposure from Environmental Sources to Childhood IQ (Aug. 1, 2015) (online
at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).
30
   Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic
Behaviors at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH)
Study (Dec. 15, 2017) (online at
www.sciencedirect.com/science/article/pii/S0048969717316479).
31
   Subcommittee Report at 4.
32
   Id.
                                                   11
        38.       As such, when baby food manufacturers are left to self-regulate and establish their

own Heavy Metals standards, they routinely permit dangerously high levels of toxic heavy metals

and often sell foods that exceeded even those levels. 33

        39.       In its conclusion, the Subcommittee stressed the danger associated with the

presence of Heavy Metals in baby food: “[t]hese toxic heavy metals pose serious health risks to

babies and toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite

of internal company standards and test results, and without any warning labeling whatsoever.” 34

C.      Documented Dangers of the Heavy Metals in Baby Foods

        40.       Baby food producers promote their product testing and safety procedures because

parents and caretakers pay attention to what ingredients are in the baby food they purchase for

their children.

        41.       The findings in the HBBF Report and the Subcommittee Report are alarming

because the FDA and the WHO have declared the Heavy Metals “dangerous to human health,

particularly to babies and children, who are most vulnerable to their neurotoxic effects.” 35 Babies’

developing brains are “exceptionally sensitive to injury caused by toxic chemicals, and several

developmental processes have been shown to be highly vulnerable to chemical toxicity.” 36 The

fact that babies are small, have other developing organ systems, and absorb more of the heavy

metals than adults, exacerbates their risk from exposure to heavy metals. 37




33
   Id. at 33.
34
   Id. at 59.
35
   Id. at 1.
36
   Id. at 9 (quoting Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of
Developmental Toxicity (Mar. 13, 2014) (online at
www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/)).
37
   Id. (citing Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug.
16, 2018) (online at www.consumerreports.org/food-safety/heavy-metals-in-baby-food/)).
                                                  12
       42.     Research continuously shows that exposure to food containing Heavy Metals

causes “troubling risks for babies, including cancer and lifelong deficits in intelligence[.]” 38

Specifically, Heavy Metals “can harm a baby’s developing brain and nervous system” and cause

negative impacts such as “the permanent loss of intellectual capacity and behavioral problems like

attention-deficit hyperactivity disorder (ADHD).” 39 Exposure to the Heavy Metals may cause

permanent decreases in IQ, diminished future economic productivity, and increased risk of future

criminal and antisocial behavior in children. 40 These developmental conditions can be caused by

exposure to even trace amounts of these substances. 41

D.     Defendant’s Marketing Falsely Claims That The Baby Food Products Are Safe And
       Omits All Material Information About The Presence Of Heavy Metals

       43.     Despite the disturbing findings that Defendant’s products contain Heavy Metals

which can cause significant harm to babies and children, Defendant continues to advertise and

warrant that its Baby Food Products are healthy, safe, and suitable for consumption by babies.

       44.     On Beech-Nut’s website, it claims that “Making high quality, safe, and nutritious

foods for babies and toddlers will always be our #1 priority.” 42 It further misleads consumers by

representing that the company “conduct[s] over 20 rigorous tests on our purees, testing for up to

255 pesticides and heavy metals (like lead, cadmium, arsenic and other nasty stuff). Just like you

would, we send the produce back if it’s not good enough” 43           However, as noted in the

Subcommittee Report, Beech-Nut does not test for mercury, and has among the lowest standards

in the industry for lead and cadmium.




38
   HBBF Report at 1.
39
   Id. at 6.
40
   Subcommittee Report at 9.
41
   HBBF Report at 1.
42
   https://www.beechnut.com/our-story/.
43
   Id.
                                               13
       45.     Beech-Nut’s products’ labels include a representation that the company does not

use harmful ingredients such as cancer-causing bisphenol A (“BPA”) but fails to disclose or warn

consumers that Beech-Nut’s products contain Heavy Metals. Instead, Beech-Nut maintains that its

products are of the highest quality and fails to warn consumers of the dangers.

       46.     Beech-Nut’s packaging labels do not list, let alone warn, potential customers that

its baby food products contain Heavy Metals.

       47.     As alleged herein, Defendant’s marketing and advertising of the Baby Food

Products are false, deceptive, and misleading to reasonable consumers because Defendant knows

that Heavy Metals are harmful to babies yet it sold, and continues to sell, products containing

harmful Heavy Metals as evidenced by its own testing as well as independent testing.

       48.     Defendant’s marketing and advertising of its products is also false, deceptive, and

misleading to reasonable consumers because Defendant failed to warn and disclose material facts

regarding the Baby Food Products, namely, that they were unsafe and unsuitable for babies; that

they contained Heavy Metals; the levels of the Heavy Metals; that its internal testing showed that

its products contained Heavy Metals; and that its internal policies permitted the sale of baby food

products with Heavy Metals. Defendant’s distribution and sale of these products was unlawful,

unfair, false, and misleading, and Defendant was unjustly enriched at the expense of Plaintiffs and

Class members.

       49.     Based on Defendant’s decision to advertise and market the Baby Food Products as

healthy and safe, Defendant had a duty to ensure that these statements were true and not

misleading. As such, Defendant knew or should have known that the Baby Food Products included

undisclosed and excessive levels of Heavy Metals, and that these toxins accumulate in the body

over time.




                                                14
       50.     As a result of Defendant’s misrepresentations and omissions, a reasonable

consumer would have no reason to suspect the presence of Heavy Metals in the Baby Food

Products without conducting his or her own scientific tests or reviewing third party scientific

testing of these products.

                              CLASS ACTION ALLEGATIONS

       51.     Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, individually and on behalf of the following Nationwide Class:

               All persons who purchased one or more of Defendant’s Baby Food Products
               containing Heavy Metals, in the United States for personal/household use from the
               beginning of any applicable limitations period through the date of class
               certification. (the “Nationwide Class”).

       52.     Plaintiff Orsak brings this action individually and on behalf of the following Texas

subclass:

               All persons residing in Texas who purchased the Beech-Nut Baby Food Products
               containing Heavy Metals for personal/household use from the beginning of any
               applicable limitations period through the date of class certification (the “Texas
               Subclass”).

       53.     Plaintiff Chatagnier brings this action individually and on behalf of the following

Louisiana subclass:

               All persons residing in Louisiana who purchased Beech-Nut Baby Food Products
               containing Heavy Metals for personal/household use from the beginning of any
               applicable limitations period through the date of class certification (the “Louisiana
               Subclass”).

       54.     Excluded from the Class and Subclass are: (1) any Judge or Magistrate presiding

over this action and any members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entities in which Defendant or its parents and any

entities in which Defendant has a controlling interest and its current or former employees, officers,

and directors; and (3) Plaintiffs’ counsel and Defendant’s counsel.



                                                 15
       55.     Numerosity (Rule 23(a)(1)): The exact number of members of the Class is unknown

and currently unavailable to Plaintiffs, but joinder of individual members herein is impractical.

The Class is likely comprised of thousands of consumers. The precise number of Class members,

and their addresses, is unknown to Plaintiffs at this time, but can be ascertained from Defendant’s

records and/or retailer records. The members of the Class may be notified of the pendency of this

action by mail or email, Internet postings and/or publications, and supplemented (if deemed

necessary or appropriate by the Court) by published notice.

       56.     Predominant Common Questions (Rule 23(a)(2)): The Class’ claims present

common questions of law and fact, and those questions predominate over any questions that may

affect individual Class members. The common and legal questions include, without limitation:

                   a. Whether the Defendant knew or should have known that its Baby Food

                      Products contained Heavy Metals that rendered its Baby Food Products

                      unsafe for babies;

                   b. Whether Defendant misleadingly represented and continues to represent

                      that Baby Food Products are safe for babies’ consumption;

                   c. Whether Defendant’s representations, advertisements, warranties, labeling,

                      packaging, and logos are false, deceptive, and/or misleading;

                   d. Whether Defendant had knowledge that those representations were likely to

                      deceive a reasonable consumer;

                   e. Whether Defendant had knowledge that those representations were false,

                      deceptive, and/or misleading;

                   f. Whether Defendant continues to disseminate those false, misleading, and/or

                      deceptive representations;

                   g. Whether Defendant failed to warn and disclose material facts regarding the

                                                16
                       Baby Food Products and concealed internal testing results revealing

                       dangerous levels of Heavy Metals that are unsafe for babies;

                   h. Whether Defendant’s testing showed that its products contained Heavy

                       Metals;

                   i. Whether Defendant violated the state consumer protection statutes alleged

                       herein;

                   j. Whether Defendant made negligent misrepresentations and/or omissions;

                   k. Whether Defendant breached its express warranties;

                   l. Whether Defendant breached its implied warranties;

                   m. Whether Defendant was unjustly enriched; and

                   n. The nature of relief, including damages and equitable relief, to which

                       Plaintiffs and members of the Class are entitled.

       57.      Typicality of Claims (Rule 23(a)(3)): Plaintiff’s claims are typical of the claims of

the Class because Plaintiffs, like all other Class Members, purchased Defendant’s Baby Food

Products, suffered damages as a result of that purchase, and seek the same relief as the proposed

Class Members.

       58.      Adequacy of Representation (Rule 23(a)(4)): Plaintiffs adequately represent the

Class because their interests do not conflict with the interests of the members of the Class, and

they have retained counsel competent and experienced in complex class action and consumer

litigation. Plaintiffs and their counsel will fairly and adequately protect the interest of the members

of the Class.

       59.      Superiority (Rule 23(b)(3)): A class action is superior to other available means of

adjudication for this controversy. It would be impracticable for members of the Class to

individually litigate their own claims against Defendant because the damages suffered by Plaintiffs

                                                  17
and the members of the Class are relatively small compared to the cost of individually litigating

their claims. Individual litigation would create the potential for inconsistent judgments and delay

and expenses to the court system. A class action provides an efficient means for adjudication with

fewer management difficulties and comprehensive supervision by a single court.

         60.    Declaratory Relief (Fed. R. Civ. P. 23(b)(1) and (2)): In the alternative, this action

may properly be maintained as a class action because the prosecution of separate actions by

individual members of the Class would create a risk of inconsistent or varying adjudication with

respect to individual Class members, which would establish incompatible standards of conduct for

the Defendant; or the prosecution of separate actions by individual Class members would create a

risk of adjudications with respect to individual members of the Class which would, as a practical

matter, be dispositive of the interests of other members of the Class not parties to the adjudications,

or substantially impair or impede their ability to protect their interests; or Defendant has acted or

refused to act on grounds generally applicable to the Class, thereby making appropriate final

injunctive or corresponding declaratory relief with respect to the Class as a whole.

                                      CAUSES OF ACTION

                                        COUNT I
                          BREACH OF EXPRESS WARRANTY
(On behalf of Plaintiffs and the Nationwide Class (or alternatively, the Subclasses) against
                                        Defendant)

         61.    Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

         62.    Defendant marketed and sold the Baby Food Products into the stream of commerce

with the intent that the Baby Food Products would be purchased by Plaintiffs and the Nationwide

Class.




                                                  18
       63.     Defendant utilized false and deceptive product labels as well as advertising to

promote, encourage, and urge the use, purchase, and utilization of the Baby Food Products by

representing the quality and safety to parents and purchasers, Plaintiffs, and the public in such a

way as to induce their purchase or use.

       64.     For example, Defendant expressly warranted that its foods were safe for

consumption by babies in a misleading manner, calling them, inter alia, “organic,” “high quality,”

“safe,” “nutritious,” and “BPA-free.”

       65.     Through these representations, Defendant made express warranties that these foods

would conform to the representations. More specifically, Defendant represented that these foods,

when ingested by babies and children in the manner foreseen by Defendant, were safe and

effective, that these foods were healthy and safe for consumption by babies.

       66.     Defendant represented that the Baby Food Products only contained the ingredients

disclosed on the label. These specific misrepresentations went beyond mere puffery as they were

printed on the very product and in the product labeling.

       67.     The representations, as set forth above, contained or constituted affirmations of fact

or promises made by the seller to the buyer which related to the goods and became part of the basis

of the bargain creating an express warranty that the goods shall conform to the affirmations of fact

or promises.

       68.     The Baby Food Products ingested by Plaintiffs’ children did not conform to the

representations made by Defendant, because these foods contained toxic levels of Heavy Metals

and ingredients not safe for human ingestion in the manner intended by Defendant and contained

ingredients not disclosed in the product labeling.

       69.     Plaintiffs, by use of reasonable care, could not have discovered the breached

warranty and realized the hidden increased risks and unreasonable dangers of allowing their

                                                19
children to ingest these foods. Plaintiffs did not know of the presence of these toxins until after

the release of the Subcommittee Report on February 4, 2021.

        70.     As a direct or proximate result of Defendant’s conduct, Plaintiffs and the punitive

Class have suffered actual damages in the purchase of the Baby Food Products that were worth

significantly less than the price paid and because they would not have purchased the product had

they known of the presence of Heavy Metals, entitling them to compensatory and equitable

damages, attorneys’ fees and costs and declaratory relief in an amount to be proven at trial. Further,

Plaintiffs and the putative Class shall be entitled to an award of punitive damages, as is clear from

the facts herein that Defendant’s actions were performed with a realization of the imminence of

danger and a reckless disregard and complete indifference to the probable consequences of its

actions. By Defendant putting its own pecuniary interests ahead of all else, it sacrificed the safety,

health and wellbeing of innocent babies, toddlers, and children, and also unfairly profited off of

unsuspecting parents and purchasers who believed they were buying healthy food safe for

consumption by babies and children. The only way to prevent this type of egregious indifference

again is to assess punitive damages against Defendant.

                                        COUNT II
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 (On behalf of Plaintiffs and the Nationwide class (or alternatively, the Subclasses) against
                                        Defendant)

        71.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

        72.     At all relevant times, Defendant was a merchant who dealt in goods of that kind,

and in fact, boasted about its processes in production of safe and healthy baby food.

        73.     The baby foods at issue were not reasonably fit for the ordinary purposes for which

such goods are used and did not meet the expectations for the performance of the product when



                                                 20
used in the customary, usual, and reasonably foreseeable manner. Nor were these products

minimally safe for their expected purpose.

       74.     Unbeknownst to them, at the time the Plaintiffs purchased these baby foods, they

contained toxic levels of Heavy Metals.

       75.      Plaintiffs did not know of the presence of the Heavy Metals until after the release

of the Subcommittee Report on February 4, 2021.

       76.     The products at issue, even if they served their purpose in serving as food and

sustenance for babies and children, cannot create a benefit of the bargain because the Heavy

Metals, and their dangerous effects were never bargained for.

       77.     Because of the presence of these Heavy Metals, these products do create a present

economic injury to Plaintiffs and the putative class because their sale should never have occurred.

       78.     As a direct or proximate result of Defendant’s conduct, Plaintiffs and the putative

Class have suffered actual damages in the purchase of these baby foods that were worth

significantly less than the price paid and because they would not have purchased the product had

they known of the presence of Heavy Metals, entitling them to compensatory and equitable

damages, attorneys’ fees and costs and declaratory relief in an amount to be proven at trial.

       79.     Further, Plaintiffs and the putative Class shall be entitled to an award of punitive

damages, as is clear from the facts herein that Defendant’s actions were performed with a

realization of the imminence of danger and a reckless disregard and complete indifference to the

probable consequences of its actions. By Defendant putting its own pecuniary interests ahead of

all else, it sacrificed the safety, health and wellbeing of innocent babies, toddlers, and children,

and also unfairly profited off of unsuspecting parents and purchasers who believed they were

buying healthy food for their babies and children. The only way to prevent this type of egregious

indifference again is to assess punitive damages against Defendant.

                                                21
                                       COUNT III
                          NEGLIGENT MISREPRESENTATION
(On behalf of Plaintiffs and the Nationwide Class (or alternatively, the Subclasses) against
                                        Defendant)

        80.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

        81.     Defendant had a duty to Plaintiffs and the Class to exercise reasonable and ordinary

care in the formulation, testing, manufacturing, marketing, distribution, and sale of its Baby Food

Products.

        82.     Defendant breached its duty to Plaintiffs and the Class by formulating, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the Class

that do not have the ingredients, qualities, characteristics, and suitability for consumption as

advertised by Defendant and by failing to promptly remove the products containing Heavy Metals

from the marketplace or to take other appropriate remedial action.

        83.     Defendant knew or should have known that the ingredients, qualities, and

characteristics of the Baby Food Products were not as advertised or suitable for their intended use

(consumption by babies) and were otherwise not as warranted and represented by Defendant.

        84.     Specifically, Defendant knew or should have known that: (1) its Baby Food

Products at issue were not healthy, or safe for consumption because they contained or had a risk

of containing levels of Heavy Metals; (2) the Baby Food Products were adulterated or at risk of

being adulterated by Heavy Metals; and (3) the Baby Food Products were otherwise not as

warranted and represented by Defendant.

        85.     Plaintiffs and the Class justifiably and reasonably relied on Defendant’s

representations as to the ingredients, qualities, and characteristics of the Baby Food Products.




                                                 22
        86.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they have purchased Baby Food Products that is worth less

than the price they paid and that they would not have purchased at all, had they known of the

presence or risk of Heavy Metals that do not conform to the products’ labels, packaging,

advertising, and statements.

        87.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.

                                         COUNT IV
                                  UNJUST ENRICHMENT
   (On behalf of the Plaintiffs and the Nationwide Class (or alternatively, the Subclasses)
                                      against Defendant)

        88.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them

as if fully set forth herein.

        89.     Plaintiffs and Class members conferred benefits upon Defendant. Plaintiffs and

Class members paid money for Defendant’s products containing Heavy Metals that were unsafe

and not suitable for babies.

        90.     Defendant has unjustly retained the benefits conferred upon by Plaintiffs and Class

members. Defendant retained those benefits under circumstances that make it inequitable for

Defendant to retain such benefits. Specifically, Defendant retained those benefits even though

Defendant’s Baby Food Products contain harmful Heavy Metals that render Defendant’s products

unsafe and unsuitable for consumption by babies. If Plaintiffs and Class members had known the

true nature of Defendant’s products, they would not have paid money for them or would have paid

less. Plaintiffs and Class members are therefore entitled to disgorgement and/or restitution as

prayed for hereunder.




                                                 23
                                      COUNT V
       VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER
                       PROTECTION ACT (“TEXAS DTPA”)
                    TEX. BUS. & COMM. CODE § 17.41, et seq.
            (On behalf of the Texas Subclass against Defendant Beech-Nut)

        91.     Plaintiff Orsak hereby incorporates all other paragraphs of this Complaint and

restate them as if fully set forth herein.

        92.     Defendant Beech-Nut is a “person” under the Texas DTPA. TEX. BUS. & COMM.

CODE § 17.45(3).

        93.     The Texas DTPA proscribes false, misleading, or deceptive acts or practices in the

conduct of any trade or commerce.

        94.     Defendant Beech-Nut engaged in false, misleading, and deceptive acts and

practices in the conduct of trade and commerce by, inter alia, (1) representing that goods are of a

particular standard, quality, or grade when they are of another; (2) advertising goods with the intent

not to sell them as advertised; and (3) failing to disclose information concerning goods, which was

known at the time of the transaction, and the failure to disclose such information was intended to

induce Plaintiff Orsak and the Texas Subclass into a transaction into which they otherwise would

not have entered had the information been disclosed.

        95.     Specifically, Defendant Beech-Nut represented that its Baby Food Products are

healthy, safe, and suitable for consumption by babies when the products actually contain dangerous

levels of Heavy Metals which have a significant negative effect on neurodevelopment and central

nervous system in children.

        96.     Defendant Beech-Nut also advertised its Baby Food Products as healthy, safe, and

suitable for consumption by babies with the intent not to sell them as advertised. Defendant Beech-

Nut knew through its internal testing that the products it advertised and sold contained dangerous

amounts of Heavy Metals at levels which exceeded its own internal standards, and every objective

                                                 24
standard, and which are not healthy or nutritious for children and pose serious and irreversible

health risks to children who ingest them.

       97.     Finally, Defendant Beech-Nut failed to disclose the fact that the Baby Food

Products contained dangerous levels of Heavy Metals, which was known to Defendant at the time

of the transactions through Defendant’s self-testing of the products. Defendant’s failure to disclose

this material information was intended to induce Plaintiff Orsak and the Texas Subclass into

purchasing Defendant’s products. Defendant Beech-Nut knows that if it disclosed the amounts of

Heavy Metals revealed by its self-testing to consumers, no consumer, including Plaintiff Orsak

and the Texas Subclass, would buy the products because Heavy Metals are harmful to children’s

health and development, especially at the levels present in the Baby Food Products.

       98.     Plaintiff Orsak and the Texas Subclass relied upon Defendant’s advertising and

labeling of the products to their detriment. Specifically, they relied upon Defendant’s

representations that the Products are safe, healthy, and suitable for consumption by babies. Their

reliance was to their detriment because they purchased Defendant’s products based upon these

representations, but Defendant’s products are actually dangerous to their children’s health and

development due to the excessive levels of Heavy Metals contained therein.

       99.     Moreover, there can be no question that the Plaintiff Orsak and the Texas Subclass

relied upon Defendant Beech-Nut’s failure to disclose the presence of dangerous levels of Heavy

Metals in its products, as no reasonable consumer would ever feed a child food that it knows

contains dangerous amounts of Heavy Metals.

       100.    It is inferred that the putative class members relied upon Defendant Beech-Nut’s

unlawful conduct, because the acts and omissions are common and consistent with respect to all

putative class members and material in that they affect their children’s health.

       101.    Plaintiff Orsak and the Texas Subclass never would have purchased Defendant

                                                 25
Beech-Nut’s products had the truth been known.

       102.    Further, the Texas DTPA proscribes “any unconscionable action or course of

action,” which it defines as “an act or practice which, to a consumer’s detriment, takes advantage

of the lack of knowledge, ability, experience, or capacity of the consumer to a grossly unfair

degree.” TEX. BUS. & COMM. CODE §§ 17.45(5), 17.50(a)(3).

       103.    Defendant Beech-Nut’s conduct in selling its Baby Food Products containing

dangerous levels of Heavy Metals to Plaintiff Orsak and the Texas Subclass is an unconscionable

action or course of action. Defendant Beech-Nut tested its products and knew that the products

contained a dangerous level of Heavy Metals, but chose to take advantage of Plaintiff Orsak and

the Texas Subclass’s lack of knowledge of the presence of the Heavy Metals in the products they

purchased to a grossly unfair degree.

       104.    Defendant Beech-Nut’s false, misleading, deceptive, and unconscionable acts are a

producing and proximate cause of the economic damages sustained by Plaintiff Orsak and the

Texas Subclass.

       105.    Plaintiff Orsak and the Texas Subclass did not receive what they bargained for, in

that Defendant Beech-Nut represented that the Baby Food Products were safe, healthy, and suitable

for consumption by babies when, in fact, Defendant sold them products that contain dangerous

amounts of Heavy Metals.

       106.    Defendant Beech-Nut committed the acts violative of the Texas DTPA knowingly.

The Subcommittee Report evidences the fact that Defendant Beech-Nut had actual awareness that

the Baby Food Products it authorized for sale contained dangerous levels of Heavy Metals.

       107.    Accordingly, Plaintiff Orsak and the Texas Subclass are entitled to their economic

damages, in an amount to be determined at trial by a jury of their peers, their court costs and

reasonable and necessary attorneys’ fees, injunctive relief, and, because Defendant knowingly

                                               26
violated the Texas DTPA, up to three times the amount of economic damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes, pray for

relief and judgment against Defendant as follows:

       a.     Certifying the Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure,

       appointing Plaintiffs as representatives of the Class, and designating Plaintiffs’ counsel as

       Class Counsel;

       b.     Awarding Plaintiffs and the Classes compensatory damages, in an amount

       exceeding $5,000,000, to be determined by proof;

       c.     Awarding Plaintiffs and the Classes appropriate relief, including but not limited to

       actual damages;

       d.     For declaratory and equitable relief, including restitution and disgorgement;

       e.     For an order enjoining Defendant from continuing to engage in the wrongful acts

       and practices alleged herein;

       f.     Awarding Plaintiffs and the Classes the costs of prosecuting this action, including

       expert witness fees;

       g.     Awarding Plaintiffs and the Classes reasonable attorneys’ fees and costs as

       allowable by law;

       h.     Awarding pre-judgment and post-judgment interest;

       i.     For punitive damages; and

       j.     Granting any other relief as this Court may deem just and proper.




                                                27
                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury of all claims so triable.


Dated: June 21, 2021                               LEVI & KORSINSKY, LLP

                                                 By: s/ Mark S. Reich___________
                                                 Mark S. Reich
                                                 Courtney E. Maccarone (pro hac vice to be filed)
                                                 55 Broadway, 10th Floor
                                                 New York, NY 10006
                                                 Telephone: 212-363-7500
                                                 Facsimile: 212-363-7171
                                                 Email: mreich@zlk.com
                                                        cmaccarone@zlk.com

                                                 Counsel for Plaintiffs




                                                 28
